Name: Council Regulation (EEC) No 1874/80 of 15 July 1980 laying down the minimum requirements for common wheat for bread-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7 . 80 Official Journal of the European Communities No L 184/9 COUNCIL REGULATION (EEC) No 1874/80 of 15 July 1980 laying down the minimum requirements for common wheat for bread-making THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1870/80 (2), and in particular Article 4 thereof, Having regard to the proposal from the Commission , Whereas, in accordance with Article 3 (2) of Council Regulation (EEC) No 2727/75, the reference price must be fixed for common wheat which meets the standard quality criteria and the requirements in respect of medium bread-making quality ; whereas pursuant to the derogation provided for in Article 1 of Council Regulation (EEC) No 1872/80 of 15 July 1980 fixing cereal prices for the 1980/81 marketing year (3 ), the reference price has been fixed for the 1980/81 marketing year for common wheat meeting the standard quality criteria and the requirements in respect of minimum bread-making quality, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, common wheat shall meet the minimum requirements for bread-making when it has an acceptable level of amylase activity and when the dough obtained from such wheat does not stick during the mechanical kneading process . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1980 . For the Council The President J. SANTER ( 1 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3) See page 6 of this Official Journal .